FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS As at and for the three months ended June 30 (Canadian $ in millions unless otherwise stated and per share information, unaudited) % Change Net income (loss) $ ) $ - Net income attributed to participating policyholders 3 10 ) Net income (loss) attributed to shareholders $ ) $ - Preferred share dividends ) ) 25 Net income (loss) available to common shareholders $ ) $ - Premiums and deposits Life and health insurance premiums $ $ (6 ) Annuity and pension premiums excluding variable annuities ) Segregated fund deposits excluding variable annuities 1 Mutual fund deposits 43 Institutional advisory account deposits ) ASO premium equivalents 2 Group Benefits ceded (2 ) Other fund deposits ) Premiums and deposits excluding variable annuities $ $ (7 ) Variable annuities premium and deposits ) Total premiums and deposits $ $ ) Funds under management General fund $ $ 6 Segregated funds excluding institutional advisory accounts 7 Mutual funds 37 Institutional advisory accounts (4 ) Other funds 12 Total funds under management $ $ 8 % of Total % of Total Capital Liabilities for preferred shares and qualifying capital instruments $ $ 13 10 Non-controlling interest in subsidiaries 1 1 Equity Participating policyholders' equity 91 69 - - Shareholders' equity Preferred shares 4 4 Common shares 59 52 Contributed surplus 1 1 Retained earnings 34 41 Accumulated other comprehensive loss on AFS securities and translation of self-sustaining foreign operations ) ) ) (9 ) Total capital $ $ Selected key performance measures Basic earnings (loss) per common share $ ) $ Diluted earnings (loss) per common share $ ) $ Return on common shareholders' equity (annualized) 1 )% % Book value per common share $ $ Common shares outstanding (in millions) End of period Weighted average - basic Weighted average - diluted 1 Returnon common shareholders' equity is net income (loss) available to common shareholders divided by average common shareholders' equity excluding accumulated other comprehensive income (loss) on AFS securities and cash flow hedges. Manulife Financial Corporation – 2eport 1 MESSAGE TO SHAREHOLDERS Our second quarter 2010 financial results were disappointing, coming as they did after the much stronger financial results of the past two quarters. The main development this quarter was the impact of sharply lower global equity markets and a decline to historic low interest rates which required us, under Canadian accounting rules, to make large non-cash “mark-to-market” increases to our reserves for policyholder liabilities.Despite the long-term nature of our business, Canadian mark-to-market accounting requires us to report our financial results as if current economic trends and valuations are here to stay. We would expect these non-cash charges to be released into income in future periods, if interest rates increase and if equity markets recover faster than the long-term growth rates used in the valuation of our policy liabilities.As a point of comparison, under U.S. accounting rules, we reported a small profit for the second quarter and our Shareholders’ Equity was $6.8 billion higher than on a Canadian accounting basis. We are taking steps to further reduce the sensitivity of our variable annuity business to equity markets.We continued to hedge new business written in the quarter and we have increased the amount of in-force business hedged or reinsured from 26 per cent as at June 30, 2009 to 51 per cent as at June 30, 2010.Our approach continues to be to hedge the equity exposure of in-force variable annuity business when it is of economic benefit to shareholders – that is, our hedging strategy seeks to minimize the impact on present and future earnings and capital. We intend to have hedged or reinsured at least 70 per cent of our variable annuity guaranteed value by the end of 2012. Repositioning of the business is underway. Over several quarters, we have been making progress on rebalancing our business mix, re-pricing and re-designing some products to reduce risk, and dramatically accelerating the growth of others.We are building positive sales momentum, particularly in Asia and Canada and in the Retirement Plan Services and Mutual Fund businesses in the United States.This quarter, our Insurance sales increased 30 per cent in Asia. Non-Variable Annuity Wealth sales increased 38 per cent in Asia as well.Mutual Fund sales increased 50 per cent in the US and 175 per cent in Canada.New Business Embedded Value, which is one indicator of future profitability, increased 10 per cent on insurance products and six per cent in wealth products excluding variable annuities and U.S. book value fixed deferred annuities. Capital and credit both remain strong.We are deploying our capital to increase shareholder value. And we are confident that demographic and other factors favour the growth of our business. We are taking difficult decisions over the course of this year to better position the Company for the future.We believe we are taking the right actions to improve earnings to highly satisfactory levels over the coming years, even assuming today’s low interest rates and no more than normal equity market returns.We expect to share more details on our progress and our plan with investors in the fall. I remain optimistic about our future and I am especially proud that consumers from Asia to North America continue to turn, in growing numbers, to Manulife and John Hancock as the strong, reliable, trustworthy and forward-thinking partners best able to support them with their most important financial decisions. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – 2eport 2 OPERATING HIGHLIGHTS SALES AND BUSINESS GROWTH Despite the impacts of equity markets and interest rates on this quarter’s earnings, our underlying sales and business performance remains strong.We are raising prices, reducing risk, selling less of the higher-risk high-capital consuming products and more of the products with better margins and returns. In Asia we have achieved 30 per cent sales growth in our insurance products.Mutual fund sales grew 51 per cent in the U.S. and over 170 per cent in Canada over the prior year1 while our JH Retirement Plan Services group achieved record sales, up 24 per cent.New business embedded value increased ten per cent on insurance products and six per cent on wealth products excluding variable annuity and U.S. book value fixed deferred annuities. Asia Division We have strong momentum across Asia, and see excellent opportunity to benefit from the continuing wave of economic growth across the region.Manulife has well established and highly diversified distribution networks across 10 Asian countries and territories. We continue to develop significant new product niches, as evidenced by the growth in our insurance sales this quarter and significant momentum in our sales of mutual funds and other wealth products. Asia Division total insurance sales2 in the second quarter were US$228 million, an increase of 30 per cent over the prior year, on a constant currency basis3. · Japan achieved record insurance sales, as multi-channel acceptance of a new product launch and continued growth in the managing general agent (“MGA”) channel resulted in a 41 per cent increase versus the prior year. · In Hong Kong, the continued agency channel expansion helped to fuel a 36 per cent increase in insurance sales over the prior year. · Combined insurance sales in China and Taiwan were up by 41 per cent over the prior year attributable to strong growth in whole life product sales which drove a 39 per cent increase in Taiwan and on-going marketing and expansion efforts in China which generated a 42 per cent increase. · Record insurance sales were achieved in Indonesia, Vietnam and the Philippines with double digit growth in agent count in all businesses over the prior year.Due to the loss of a distribution relationship in Singapore, sales declined significantly from the prior year, and offset the increases in the other ASEAN countries. · In May, Manulife-Sinochem received a license to operate in the city of Xiamen and, in July, received a license to operate in Quanzhou.These licenses expand Manulife-Sinochem’s presence in China to 43 cities across 11 provinces and consolidate its leadership position among all foreign-invested life insurers in China. 1References to the “prior year” are to the second quarter of 2009 unless the context otherwise requires. 2Sales is a non-GAAP measure.See “Performance and Non-GAAP measures” below. 3Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP measures” below. Manulife Financial Corporation – 2eport 3 Asia Division total wealth sales excluding variable annuities in the second quarter increased 38 per cent over the prior year, on a constant currency basis, to US$734 million and also increased new business embedded value. · In China, Manulife TEDA (our new 49% joint venture) contributed US$225 million in wealth management sales. · During the quarter, Manulife TEDA announced that it received a US$500 million Qualified Domestic Institutional Investor (“QDII”) quota from China’s State Administration of Foreign Exchange (“SAFE”). A QDII quota allows China-based companies to invest domestic funds in specific overseas markets including Canada. · MFC Global Investment Management announced that it was awarded a US$200 million Qualified Foreign Institutional Investor (“QFII”) quota from SAFE which it intends to fulfill by launching two QFII funds targeting the China equity and bond markets, to be made available to institutional investors globally. · Advances were achieved in Japan due to new products launched earlier in the year, in Indonesia where growth was fueled by the launch of a new equity focused unit linked fundand the establishment of a new bancassurance partner and in Taiwan, where new funds were launched. · Sales in Hong Kong Pensions increased 31 per cent over the prior year to US$114 million. The number of agents across Asia grew 15 per cent over June 30, 2009 levels.Vietnam, China, the Philippines, Indonesia and Malaysia all experienced double-digit growth in the number of agents. Canadian Division We maintained strong sales momentum across our balanced and growing business in Canada.Today, one out of every five Canadians is a Manulife customer and we believe that demographic trends and our strength and ability to offer a valuable range of financial solutions bodes very well for our future growth.Standouts this quarter included Manulife Mutual Funds which almost tripled sales over last year and Manulife Bank which improved loan volumes to over $1 billion as we continued to attract strong volumes of new customers with our unique Manulife One account and other offerings. In Canada, individual insurance sales in the second quarter were $73 million, an increase of 12 per cent over the prior year. § Sales of recurring premium products increased 11 per cent from the first quarter and the prior year.This included a 17 per cent rise in sales of life insurance products where strong sales in permanent insurance products and a return of the larger estate planning cases signaled increasing consumer confidence in an improving economy. § Single premium sales increased 16 per cent over the prior year driven by growth in our travel business which reported a 32 per cent increase in volumes. Canadian Division Individual Wealth Management sales excluding variable annuities increased by seven per cent over the prior year to $1.6 billion. Manulife Financial Corporation – 2eport 4 § Mutual fund deposits of $297 million were almost triple the levels of the prior year with strong volumes in funds focused on yield and safety.As expected, sales of fixed products were down, decreasing 37 per cent from the prior year.This shift in product mix reflects improved consumer confidence in investment markets, as well as early successes from our focused strategy to grow our mutual fund franchise. § Manulife Bank loan volumes exceeded $1.1 billion, rebounding 25 per cent from the first quarter and were six per cent above the prior year. The increase reflects the impacts of a renewed consumer advertising campaign, traction developing from our new distribution partnership with Edward Jones, as well as normal seasonality in the Canadian housing market. Sales in the Canadian group businesses were down from the same period last year when sales results were bolstered by large corporate account sales. · Group Benefits sales were boosted in the prior year by the transfer of a block of business from a new distribution partner.Sales in the second quarter of 2010 were $70 million, a decrease of 27 per cent from the prior year.Sales in the higher margin, small case segment improved over the first quarter as we continued to focus on growth in this end of the market. § Group Retirement Solutions sales were solid in the second quarter at $175 million.Sales in the prior year were higher due to the exit of a competitor from the industry, resulting in a reported decline of 51 per cent in the second quarter of 2010 relative to the prior year. U.S. Division Our U.S. Division performed well and in line with our plans and strategies in the face of significant continuing economic headwinds. We reported a very positive 51 per cent increase in John Hancock Mutual Funds and record sales in Retirement Plan Services which recorded a 24 per cent sales increase over the prior year. The John Hancock brand along with our outstanding people and investment experience are tremendous advantages as we adjust our business balance toward strong return, fee based products and services. U.S. insurance sales in the second quarter of 2010 were US$216 million, an increase of four per cent over the prior year. · John Hancock Life (“JH Life”) increased prices over the prior year, which improved margins but also reduced market share. While second quarter sales declined nine per cent compared to the prior year, JH Life premiums and deposits4 for the first six months of 2010 remained strong and were in line with the same period last year. · John Hancock Long-Term Care (“JH LTC”) sales in the second quarter increased by 72 per cent compared to the prior year. This reflected the increased group sales from new member enrollments and new group clients as well as increased retail sales in advance of price increases and product re-positioning to improve margins.The Federal Long Term Care Insurance Program, where John Hancock is now the sole carrier, also contributed to the increase in sales from the prior year.As a result of the price increases, JH LTC retail sales are expected to slow during the second half of the year. U.S. wealth sales, excluding variable annuities and book value fixed deferred annuities, in the second quarter of 2010 increased 34 per cent over the prior year to US$3.8 billion. 4Premiums and deposits is a non-GAAP measure.See “Performance and Non-GAAP measures” below. Manulife Financial Corporation – 2eport 5 · John Hancock Mutual Funds (“JH Funds”) sales were US$2.4 billion in the second quarter.The 51 per cent increase in sales over the second quarter of 2009 was attributable to improved market conditions and a broad diversified offering of competitive funds. As of June 30, 2010, JH Funds offered 18 Four or Five Star Morningstar5 rated mutual funds, leading to strong diversification of sales with the top three selling mutual funds in the second quarter accounting for 30 per cent of sales compared to 38 per cent in the prior year.The second quarter of 2010 represents the fifth consecutive quarter of positive net sales, with John Hancock increasing its market ranking to 6th place6 in net new flows in the non proprietary market segment year-to-date through June 30, 2010. This compared to 46th place for the same period in 2009. Funds under management7 for JH Funds have increased to US$28.4 billion as of June 30, 2010, a 30 per cent increase over the last 12 months. · John Hancock Retirement Plan Services (“JH RPS”) experienced record sales for the second quarter, increasing by 24 per cent over the prior year on the strength of distribution relationships, the acquisition of larger cases as well as improvement in market performance over the last 12 months. Funds under management increased to US$53.6 billion as of June 30, 2010, up 19 per cent from the prior year. Sales through recently established distribution relationships with Edward Jones, Ameriprise and Morgan Stanley Smith Barney totaled US$205 million year-to-date 2010, representing a 255 per cent increase over the same period in 2009, with new plans increasing by 127 per cent over this period. · The John Hancock Lifestyle Portfolios offered through our mutual fund and 401(k) products rank in the 11th, 21st, 25th, 29th and 37th percentiles of their Morningstar peer groups for the one-year period ending June 30, 2010 for Balanced, Moderate, Growth, Conservative and Aggressive, respectively8.Lifestyle funds led JH Funds sales with over US$669 million in the first six months of 2010, a 92 per cent increase over the prior year.Lifestyle and Lifecycle Portfolios offered through the 401(k) products continue to have a strong presence, comprising 58 per cent of deposits in the first six months of 2010. · Sales of John Hancock Fixed Products, excluding book value fixed deferred annuities, declined by 13 per cent from the prior year which was partly due to the prevailing low interest rate environment. 5 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10-year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 6Source: Strategic Insight Simfund. Net new flows is calculated including only John Hancock retail-long term open end funds, excluding money market funds and covers only classes A, B, C, and I shares. 7Funds under management is a non-GAAP measure.See “Performance and Non-GAAP measures” below. 8 The Morningstar percentile ranking compares a Fund's Morningstar risk and return scores with all the Funds in the same Category, where 1 Best and 100 Worst. The rankings above are based on the period from 7/1/09 to 6/30/10 for John Hancock Lifestyle Portfolios, Class A Load-waived Shares. Lifestyle Aggressive was ranked 768 out of 2,062 funds in the Large Cap Blend category, Lifestyle Growth was ranked 512 out of 2,062 funds in the Large Cap Blend category, Lifestyle Balanced was ranked 129 out of 1,175 funds in the Moderate Allocation category, Lifestyle Moderate was ranked 138 out of 649 funds in the Conservative Allocation category, and Lifestyle Conservative was ranked 187 out of 649 funds in the Conservative Allocation category. Manulife Financial Corporation – 2eport 6 MFC Global Investment Management (“MFC GIM”) MFC GIM ended the second quarter with assets under management for external parties of $116.6 billion, an increase of $1.6 billion from the end of the first quarter.Increases were driven by positive net sales, with new mandates in Hong Kong, Australia, the U.S. and Canada, and the strengthening of the U.S. dollar.This was partially offset by negative market performance. Total Company Sales Total company insurance sales of $0.6 billion increased by nine per cent, on a constant currency basis, over the second quarter of 2009.New business embedded value (“NBEV”)9for the insurance businesses increased by approximately ten per cent over the second quarter of 2009, driven by the increase in sales and actions taken to improve product margins, partially reduced by the impact of sales mix. Total company wealth sales excluding variable annuities were $6.5 billion. This was an increase of 12 per cent, on a constant currency basis, over the second quarter of 2009 and was an increase of 22 per cent when the second quarter 2009 sales of the discontinued book value deferred annuity product are also excluded.NBEV on wealth products excluding variable annuity and U.S. book value fixed deferred annuities increased by six per cent over the second quarter of 2009. In line with the Company’s on-going initiatives to balance its risk profile across all geographies, sales of variable annuity products in the second quarter amounted to $1.6 billion, a decline of 49 per cent compared to the prior year on a constant currency basis. The percentage of guaranteed value hedged or reinsured was approximately 51 per cent as at June 30, 2010.No additional in-force guaranteed value amounts were hedged during the quarter due to prevailing market conditions.Substantially all new variable annuity business in the U.S., Canada and Japan continues to be hedged as written. NBEV for the variable annuity business decreased by approximately 55 per cent from the second quarter of 2009, in line with the sales decline and lower long-term interest rates as we hedged the new business.The Company also offers segregated fund guarantees on a portion of its group retirement products.In the second quarter, $0.1 billion of the sales of wealth products, excluding variable annuity products, included segregated fund guarantees. Premiums and Deposits Premiums and deposits for the insurance businesses amounted to $5.3 billion for the second quarter of 2010, representing an increase of three per cent over the prior year, on a constant currency basis, reflecting growth of the in-force business. Premiums and deposits for the wealth businesses excluding variable annuities amounted to $9.3 billion for the second quarter of 2010, an increase of two per cent over the prior year, on a constant currency basis.Growth in mutual funds and retirement savings was offset by lower fixed product sales in both the U.S. and Canada. Variable annuity premiums and deposits amounted to $1.6 billion for the second quarter of 2010, a decrease of 49 per cent from the prior year on a constant currency basis, consistent with the decline in sales as a result of on-going risk management initiatives. 9NBEV is a non-GAAP measure.See “Performance and Non-GAAP measures” below. Manulife Financial Corporation – 2eport 7 Funds under Management Total funds under management as at June 30, 2010 were $453.9 billion, an increase of $7.5 billion over March 31, 2010 and $33 billion over June 30, 2009.Contributing to the 12 month increase of $33 billion were:$17 billion of net positive policyholder cash flows, $44 billion related to investment returns, $3.8 billion related to the acquisition of AIC Limited’s retail investment fund business, $1.8 billion or 49 per cent of Manulife TEDA’s assets under management and $3.5 billion of capital issuances.These items were partially offset by the $30 billion impact of the stronger Canadian dollar and the $1 billion credit facility repayment. Corporate In a separate news release today, the Company has also announced that the Board of Directors approved a quarterly shareholders’ dividend of $0.13 per share on the common shares of the Company, payable on and after September 20, 2010 to shareholders of record at the close of business on August 17, 2010. Awards & Recognition In July, Manulife-Sinochem received the “Best Service Features 2009-2010” award from China Information Industry Association (“CIIA”) and the China Association of Trade in Services (“CATIS”). This is widely considered a benchmark in evaluating customer service in China and Manulife-Sinochem was the only foreign-invested insurance company among the winners. In Hong Kong, Manulife won the Yahoo HK! Emotive Brand Award in the insurance category for the seventh time. MFC GIM and Manulife received awards at the Asian Investor 2010 Investment Performance awards. MFC GIM’s US Small Cap Equity Opportunity Fund was recognized for the investment performance award in the small cap equity category and Manulife received the flagship ‘Marquee Award’ for Best Insurance Company fund / product distributor. In the U.S., John Hancock Retirement Plan Services earned top ranking for its service from plan sponsors in an industry survey administered by Chatham Partners. According to the survey, JH RPS earned 43 ‘best-in-class’ rankings from clients in a broad range of industries and sectors. These 43 categories span the entire retirement plan services spectrum, from overall impressions of the Company to the quality of client account representatives, phone support and administrative services for plan sponsors. Several John Hancock funds were cited for investment performance in the Wall Street Journal Monthly Mutual Fund Review section for July.Five John Hancock funds, all of which are managed by MFC Global Investment Management, were listed as Category Kings based on year to date performance.In addition, five John Hancock funds were cited as Best Performers in the Leaders and Laggards listing. Manulife Financial Corporation – 2eport 8 MANAGEMENT’S DISCUSSION AND ANALYSIS FINANCIAL HIGHLIGHTS (unaudited) Quarterly Results 2Q10 1Q10 2Q09 Net Income (Loss) Attributed to Shareholders (C$ millions) Net Income (Loss) Available to Common Shareholders (C$ millions) Diluted Earnings (Loss) per Common Share (C$) Return on Common Shareholders’ Equity (1)(%, annualized) Premiums and Deposits (1)– Insurance businesses (C$ millions) Premiums and Deposits (1)–Wealth excluding variable annuities (C$ millions) Premiums and Deposits(1)– Variable annuities (C$ millions) Funds under Management (1)(C$ billions) Capital (1) (C$ billions) This item is a non-GAAP measure.For a discussion of our use of non-GAAP measures, see “Performance and Non-GAAP Measures” below. Net Income (Loss) The Company reported a net loss attributed to shareholders of $2,378 million for the second quarter of 2010, compared to net income of $1,774 million for the second quarter of 2009. Second quarter of 2010: The net loss for the second quarter was driven by non-cash mark-to-market charges of $1.7 billion related to equity market declines and by non-cash mark-to-market charges of $1.5 billion related to the decline in interest rates. Most of these charges should eventually reverse if interest rates rise and returns on equity markets recover faster than the long-term growth rates used in the valuation of our policy liabilities. Impact of equity markets and results of the variable annuity hedging program The $1.7 billion charge related to equity market declines and the results of the variable annuity hedging program was composed of a $1.3 billion non-cash charge related to the un-hedged block of variable annuity business, a $0.3 billion charge, a portion of which is considered non-cash, related to the hedged block of variable annuity business, and a $0.1 billion non-cash charge for other equity related items. The $1.3 billion charge on the un-hedged block of variable annuity business was calculated by comparing the impact on our results of the actual equity market returns during the quarter to the results we would have experienced if equity returns had been consistent with the long-term assumed market growth of approximately two per cent per quarter used in the valuation of policy liabilities.During the quarter, the S&P 500 declined 12 per cent, the TSX six per cent, and the Japan TOPIX 14 per cent.We previously reported that, at the end of the first quarter of 2010, our net income sensitivity to a ten per cent market decline was $1.1 billion.Because of the decline in markets in the second quarter, this has increased to $1.3 billion. By market index, our greatest sensitivity is to the S&P 500, followed by the TOPIX, and thirdly the TSX. Manulife Financial Corporation – 2eport 9 During the second quarter, pre-tax charges related to the guarantee liabilities hedged were $1.6 billion and exceeded the pre-tax gains of $1.2 billion on the hedge instruments, resulting in a post tax loss of $0.3 billion on the hedged block.Of this amount, $0.1 billion related to the decline in interest rates. Consistent with the Company’s hedging policy, we continued to hedge new business written in the quarter, but with the pullback in equity markets this quarter, the Company did not hedge any additional in-force business.Over the last 12 months, the Company has reduced the equity market and interest rate risk from new variable annuity sales. We also increased the amount of in-force business hedged or reinsured from 26 per cent as at June 30, 2009 to 51 per cent as at June 30, 2010, with 12 per cent reinsured and 39 per cent hedged using capital market instruments.As business was hedged, our earnings sensitivity to equity market declines did not reduce in proportion to the decline in the amount of unhedged business.This is because the earnings sensitivity contribution of the hedged business is comparatively lower than that of the unhedged variable annuity guarantee business and because our sensitivity analysis assumes that any changes in policy liabilities for the hedged business are not fully offset by changes in the hedge instruments. Impact of declines in interest rates As a result of lower prevailing interest rates, the re-investment interest rates assumed in the valuation of policy liabilities declined, resulting in a non-cash, mark-to-market charge of $1.5 billion.Under Canadian GAAP, the measurement of policy liabilities assumes that rates of return on investments expected to be made in the future are based on the actual market rates at quarter-end, adjusted for items outlined below.The investments expected to be made in the future are based on the cash flows from both premiums expected to be received on in-force business and on maturities of current assets. If, in the future, interest rates increase to the levels at or above those at March 31, 2010, most of this quarter’s mark-to-market charge related to interest rates should reverse at that time. The Company previously reported that the sensitivity of net income attributed to shareholders as a result of a one per cent decrease in government, swap and corporate bond rates across all maturities with no change in spreads was a charge of $2.2 billion.Of this amount, $0.1 billion related to the hedged block of variable annuity business. During the second quarter, both treasury and corporate bond rates declined to levels that are considered historically low.The largest decline was in the U.S., the geography which drives the majority of our sensitivity.U.S. 10 and 30 year government rates declined by approximately 90 and 82 basis points, respectively, and published benchmark A-rated U.S. corporate bond rates declined by 63 and 54 basis points, respectively, for the same period.The approximately 28 basis point wider spreads between treasuries and A-rated U.S. corporate bonds had a limited impact for the reasons outlined below. We determine interest rates used in the valuation of policy liabilities based on a number of factors, as follows: (a) we make assumptions as to the type, termand credit quality of the future fixed income investments; (b) to reflect our expected investable universe, we adjust the publicly available benchmarks to remove the issues trading extremely tight or wide (i.e., the outliers); (c) we assume reinvestment rates are graded down to average long-term fixed risk-free rate at 20 years; and (d) consistent with emerging best practices we limit the impact of spreads that are in excess of the long-term historical averages. Manulife Financial Corporation – 2eport 10 We previously reported our interest rate sensitivities as at December 31, 2009 and they did not change materially in the first quarter of 2010.Since March 31, 2010 however, as a direct result of the decrease in interest rates, our sensitivity to a one per cent decrease in government, swap and corporate bond rates across all maturities with no change in spreads has increased to $2.7 billion as at June 30, 2010.Conversely, a one per cent increase in rates would increase earnings by $2.3 billion.These amounts include the estimated impact on the hedged variable annuity business ($0.3 billion for a one per cent decrease and $0.1 billion for a one per cent increase).Note, we group all of the components of the variable annuity hedging program together when reporting actual results. Impact of credit and change in fixed income ratings The Company’s fixed income portfolio continued to perform very well relative to overall market conditions.Net credit impairments were limited to $35 million, while actuarial charges related to credit downgrades were $2 million.These amounts were only slightly higher than the expected credit losses assumed in the valuation of policy liabilities. Adjusted Earnings from Operations Second Quarter Actual Adjusted Earnings from Operations and Reconciliation with GAAP Measure: Adjusted Earnings from Operations for the second quarter of 2010 were $658 million, which isbelow the estimate in our 2009 Annual Report ofbetween $700 million and $800 million for each of the quarters of 2010.The shortfall was due to the historically low interest rate environment which increased the strain (loss) we report on new business of long duration guaranteed products (primarily in JH Life); a lack of realized gains on our available-for-sale (“AFS”) equity portfolio; and the costs associated with the hedging of additional in-force variable annuity guaranteed value in the last 12 months. Adjusted earnings from operations is a non-GAAP financial measure.In this report, we have compared our estimate of adjusted earnings from operations with the adjusted earnings from operations for the second quarter excluding specified items that were excluded in arriving at our estimate of adjusted earnings from operations.The Company believes these measures are useful to investors given the current economic conditions including the volatility of equity markets, interest rates and other factors.Because adjusted earnings from operations excludes the impact of market conditions, it is not an indicator of our actual results which continue to be affected materially by the volatile equity markets, interest rates and current economic conditions. Manulife Financial Corporation – 2eport 11 The following table reconciles adjusted earnings from operations to our reported net loss for the second quarter: (Canadian $ in millions) Net loss attributed to shareholders reported Items excluded from adjusted earnings from operations: Experience losses due to equity, interest rate, credit and other non-fixed income returns different from our best estimate policy liability assumptions (1) Equity market declines, primarily related to variable annuity guarantee policy liabilities(2) Interest rate declines Actual credit experience.Net credit charge of $29 and credit downgrade charges of $2 (3) Expected credit experience assumed in the valuation ofpolicy liabilities 27 Other (4) Net policyholder experience gains 11 Corporate and Other segment net impairment – OTTI ($6) and credit impairments($6) Tax items related to closed tax years 37 Changes in actuarial methods and assumptions 13 Currency rates (5) Total excluded items Adjusted earnings from operations As outlined in our accounting policies, policy liabilities represent our estimate of the amount which, together with estimated future premiums and net investment income, will be sufficient to pay estimated future benefits, policyholder dividends and refunds, taxes (other than income taxes) and expenses on policies in-force. Under Canadian GAAP, the determination of policy liabilities is based on an explicit projection of cash flows using current best estimate assumptions for each material cash flow item and contingency. Investment returns are projected using the current asset portfolios and projected re-investment strategies. Each assumption is adjusted by a margin for adverse deviation.As a result of this methodology, experience gains (losses) arise when equity, interest rate, credit and other non-fixed income returns differ from our best estimate policy liability assumptions. Adjusted earnings from operations exclude the earnings impact from equity market changes that differ from our best estimate assumptions of growth of 7.25% per annum in Canada, 8.0% per annum in the U.S., 5.0% per annum in Japan and 9.5% per annum in Hong Kong.For actuarial valuation purposes, these returns are reduced by margins for adverse deviation to determine net yields used in valuation.Also included in this line are the reported results of the variable annuity hedging program. The actual credit and downgrade charge in the liability segments excludes the impact on earnings of the reduction in policy liabilities for the expected experience.The expected credit experience is included in the line labeled “Expected credit experience assumed in the valuation of policy liabilities”. Other gains of $132 million include the favourable impact in the quarter of fixed income investing at above assumed reinvestment rates and activities that improved the match between investments and the policy liability cash flows reflected in the valuation of policy liabilities. Adjusted earnings from operations exclude the impact of changes in currency exchange rates from those in effect at June 30, 2009 which we used when we originally provided our estimate of this amount.Since that time, the Canadian dollar has strengthened and the Canadian dollar equivalent of one U.S. dollar has declined from $1.1625 as at June 30, 2009 to $1.0606 as at June 30, 2010.The average daily exchange rate for the quarter was $1.027606.This decline has increased the reported net loss by $48 million during the quarter. Third quarter 2010 – annual review of all actuarial methods and assumptions The Company expects to complete its annual review of all actuarial methods and assumptions in the third quarter.In that regard, we expect that the methods and assumptions relating to our Long Term Care business may be updated for the results of a comprehensive long-term care morbidity experience study, including the timing and amount of potential in-force rate increases.The study has not been finalized but is scheduled to be completed in the third quarter.We cannot reasonably estimate the results, and although the potential charges would not be included in the calculation of Adjusted Earnings from Operations, they could exceed Adjusted Earnings from Operations for the third quarter. There is a risk that potential charges arising as a result of the study may not be fully Manulife Financial Corporation – 2eport 12 tax effected for accounting and reporting purposes.In addition, the non-cash interest related charges in the second quarter have created a future tax asset position in one of our U.S. subsidiary companies, and any increase in this position in the third quarter would be subject to further evaluation to determine recoverability of the related future tax asset for accounting and reporting purposes. Updates are also expected with respect to increased variable annuity guarantee volatility assumptions and potentially lower ultimate reinvestment rates resulting from the current low interest rate environment. These updates also have not been finalized, but could result in a material charge to third quarter results. Second quarter of 2009: The Company’s shareholders’ net income of $1,774 million included $2,691 million of non-cash gains related to the significant increase in global equity markets ($2,449 million related to variable annuity guarantees) partially offset by the impact of lower interest rates and, to a lesser extent, the continued pressure on credit.Other investment related losses of $1,130 million were driven by the decline in interest rates and other fixed income related items. Credit impairments totaled $109 million, other than temporary impairments (“OTTI”) on equity investments were $53 million and actuarial related charges for downgrades amounted to $106 million.During the second quarter of 2009, the Company increased its tax related provisions on leveraged lease investments by $139 million and reported net charges for changes in actuarial methods and assumptions of $87 million.Excluding the aforementioned items, earnings for the second quarter of 2009 totaled $707 million. Earnings (Loss) per Share and Return on Common Shareholders’ Equity10 The loss per common share for the second quarter of 2010 was $1.36 compared to fully diluted earnings per share of $1.09 for the second quarter of 2009.The return on common shareholders’ equity was minus 36.4 per cent for the second quarter of 2010 (26.9 per cent for the second quarter of 2009). Premiums and Deposits 11 Premiums and depositsfor the insurance businesses amounted to $5.3 billion for the second quarter of 2010, representing an increase of three per cent over the prior year, on a constant currency basis. The increase is attributed to growth of the in-force business. Premiums and deposits for the wealth businesses excluding variable annuities amounted to $9.3 billion for the second quarter of 2010, an increase of two per cent over the prior year on a constant currency basis12. Growth in mutual funds and retirement savings was offset by lower fixed product sales in both the U.S. and Canada. Variable annuity premiums and deposits amounted to $1.6 billion for the second quarter of 2010, a decrease of 49 per cent from the prior year on a constant currency basis, consistent with the decline in sales as a result of on-going risk management initiatives. Funds under Management13 Total funds under management as at June 30, 2010 were $453.9 billion, an increase of $33 billion over June 30, 2009.Contributing to the 12 month increase of $33 billion were:$17 billion of net positive policyholder cash flows, $44 billion related to investment returns, $3.8 billion related to the 10Return on common shareholders’ equity is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 11 Premiums and deposits is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 12Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 13Funds under management is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – 2eport 13 acquisition of AIC Limited’s retail investment fund business, $1.8 billion or 49 per cent of Manulife TEDA’s assets under management and $3.5 billion of capital issuances.These items were partially offset by the $30 billion impact of the stronger Canadian dollar and the $1 billion credit facility repayment. Capital14 Total capital was $32.3 billion as at June 30, 2010, $1.2 billion higher than $31.1 billion as at June 30, 2009.Capital issuances during the 12 months ended June 30, 2010 totaled $3.5 billion – $2.5 billion of common shares and $1.0 billion of Innovative Tier 1 notes. Capital also increased as a result of $0.6 billion of net unrealized gains on AFS assets.These increases were partially offset by the $1.8 billion negative impact of the strengthened Canadian dollar, $0.5 billion of net losses and $0.7 billion of shareholder dividends paid in cash. The Manufacturers Life Insurance Company’s (“MLI”) consolidated regulatory capital ratio, Minimum Continuing Capital and Surplus Requirements (“MCCSR”), was 221 per cent as at June 30, 2010, a decrease of 29 points from 250 per cent as at March 31, 2010.The decline is primarily related to the loss in the quarter as well as growth in required capital. The Office of the Superintendent of Financial Institutions (“OSFI”) has been conducting a fundamental review of segregated fund/variable annuity capital requirements.As announced by OSFI on July 28, 2010, it is expected that existing capital requirements in respect of new (but not in-force) segregated fund/variable annuity business written starting in 2011 will change (e.g. post 2010 contracts).Our new products will be developed taking into account these new rules. OSFI is also expected to continue its consultative review of its capital rules for more general application, likely in 2013.OSFI notes that it is premature to draw conclusions about the cumulative impact this process will have.OSFI has stated that increases in capital may be offset by other changes, such as hedge recognition.The Company will continue to monitor developments. 14 Capital is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – 2eport 14 PERFORMANCE BY DIVISION U.S. Insurance Quarterly Results Canadian dollars 2Q10 1Q10 2Q09 Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) U.S. dollars Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) U.S. Insurance reported a net loss attributed to shareholders of US$701 million for the second quarter of 2010, compared to a net loss of US$541 million for the prior year.Included in the second quarter of 2010 are net experience losses of US$756 million (2009 – loss of US$644 million) as a result of equity, interest rate, credit and other non-fixed income returns differing from our best estimate policy liability assumptions.Excluding these items, net income attributed to shareholders declined by US$48 million primarily due to higher new business strain partially offset by favourable John Hancock Life claims experience.In both the second quarter of 2010 and 2009, John Hancock reported unfavourable long-term care morbidity experience.A comprehensive morbidity experience study is expected to be completed in the third quarter of 2010 and if the study concludes that the recent level of experience is expected to continue, price increases and policy liability increases would be required.The year-to-date net loss attributed to shareholders was US$575 million compared with a US$615 million net loss in the first half of 2009.On a Canadian dollar basis the net loss attributed to shareholders for the second quarter of 2010 was $720 million compared with a net loss of $631 million in the prior year. Premiums and deposits for the quarter were US$1.7 billion, an increase of three per cent over the second quarter of 2009 primarily due to higher Federal Long Term Care Insurance Program deposits where, effective late 2009, John Hancock became the sole carrier. Funds under management as at June 30, 2010 were US$71 billion, up 22 per cent from June 30, 2009 due to business growth over the last 12 months, an increase in the market value of funds under management and the deposit received in the fourth quarter of 2009 related to the Federal Long Term Care Insurance Program. U.S. Wealth Management Quarterly Results Canadian dollars 2Q10 1Q10 2Q09 Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) U.S. dollars Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) Manulife Financial Corporation – 2eport 15 U.S. Wealth Management reported a net loss attributed to shareholders of US$490 million for the second quarter of 2010, compared with net income of US$1,329 million for the prior year.Included in the second quarter of 2010 are net experience losses of US$631 million (2009 – gains of US$1,172 million) as a result of equity, interest rate, credit and other non-fixed income returns differing from our best estimate policy liability assumptions.Excluding these items from both quarters, net income attributed to shareholders declined by US$16 million.Higher fee income in John Hancock Wealth Asset Management (JH Retirement Plan Services and JH Mutual Funds) from higher average assets under management was more than offset by the costs associated with the hedging of additional in-force variable annuity guaranteed value in the last 12 months and lower earnings in JH Fixed Products.The year-to-date net loss attributed to shareholders was US$154 million compared with net income of US$824 million for the first half of 2009. On a Canadian dollar basis, the net loss attributed to shareholders for the second quarter of 2010 was $504 million, compared with net income of $1,551 million reported for the prior year. Premiums and deposits, excluding variable annuities, for the quarter were US$5.9 billion, up 17 per cent from US$5.1 billion for the second quarter of 2009.Higher sales in John Hancock Wealth Asset Management driven by the equity market recovery earlier in the year were partially offset by a decline in JH Fixed Products sales.Premiums and deposits of variable annuities were US$0.7 billion, down significantly from US$1.7 billion in the second quarter of 2009 as a result of ongoing risk management initiatives. Funds under management as at June 30, 2010 were US$168 billion, up 15 per cent from June 30, 2009. The increase was driven by a combination of investment returns and net policyholder cash flows over the last 12 months. Canadian Division Quarterly Results Canadian dollars 2Q10 1Q10 2Q09 Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) Canadian Division recorded a net loss attributed to shareholders of $344 million for the second quarter of 2010 compared to net income of $336 million reported for the prior year.The loss in the quarter included net experience losses of $583 million (2009 – gains of $108 million) as a result of equity, interest rate, credit and other non-fixed income returns differing from our best estimate policy liability assumptions. Excluding these items from both quarters, net income attributed to shareholders increased by $11 million. The positive impact from growth in asset levels in our wealth management operations and Manulife Bank was partially offset by costs associated with hedging variable annuity guarantees and less favourable claims experience than the strong results of a year ago.In addition, strong sales growth in Individual Insurance and mutual funds, in combination with lower sales of variable annuities and declining market yields, drove higher strain on new business which reduced earnings in the quarter. Net income also included a release of $26 million in tax provisions related to the resolution of open tax items.Year-to-date net loss attributed to shareholders was $43 million compared to net income attributed to shareholders of $248 million for the first half of 2009. Premiums and deposits, excluding variable annuities, for the second quarter of 2010 were $3.5 billion, consistent with the second quarter of 2009.Retail mutual fund deposits were almost triple second quarter 2009 levels with consumers favouring funds targeting yield and safety. The growth in mutual funds was offset by lower sales of fixed rate wealth management products relative to the prior year when consumers, concerned by continued market volatility, sought safety in fixed returns, Manulife Financial Corporation – 2eport 16 and by lower sales of group retirement plans.In 2009, second quarter group retirement sales were boosted by the exit of a competitor from the Canadian market.Deposits for variable annuity products for the quarter were $0.5 billion compared to $0.8 billion for the prior year. Funds under management as at June 30, 2010 were $104.1 billion, up 14 per cent from June 30, 2009. Positive net sales of wealth products combined with the favourable impact of market appreciation over the past 12 months and the 2009 acquisition of the retail investment funds of AIC Limited, were key contributors to the increase. In addition, continued growth in sales of the Manulife One product drove a nine per cent rise in Manulife Bank invested assets. Asia and Japan Division Quarterly Results Canadian dollars 2Q10 1Q10 2Q09 Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) U.S. dollars Net Income (Loss) Attributed to Shareholders (millions) Premiums and Deposits (millions) Funds under Management (billions) Asia and Japan Division recorded a net loss of US$693 million for the second quarter of 2010 compared to net income of US$758 million for the prior year. Included in the second quarter of 2010 were net experience losses of US$950 million (2009 – gains of US$585 million) as a result of equity, interest rate, credit and other non-fixed income returns differing from our best estimate policy assumptions. Excluding these items from both quarters, net income attributed to shareholders improved by US$84 million, or 49 per cent, driven by higher sales and higher fee income from higher assets under management mainly in Japan, Hong Kong and Indonesia. Year-to-date net loss attributed to shareholders was US$281 million compared to net income of US$876 million for the first half of 2009. Premiums and deposits excluding variable annuities, for the second quarter were US$2.0 billion, up 23 per cent from US$1.6 billion reported in the second quarter of 2009. Strong growth in insurance premiums was led by Japan and benefitted from the broadening of distribution channels, and from larger in-force business.Mutual fund sales from the newly acquired asset management joint venture in China, Manulife TEDA, and strong sales in Hong Kong pensions were partly offset by lower money market mutual fund sales in Taiwan.Premiums and deposits for variable annuity products for the second quarter were US$0.3 billion, down from US$0.5 billion reported in the second quarter of 2009. Funds under management as at June 30, 2010 were US$58.2 billion, up 20 per cent from June 30, 2009. Growth was driven byinvestment returns, net policyholder cash inflows of US$3.4 billion across the territories in the past 12 months and US$1.6 billion representing 49 per cent of Manulife TEDA’s assets under management. Manulife Financial Corporation – 2eport 17 Reinsurance Division Quarterly Results Canadian dollars 2Q10 1Q10 2Q09 Net Income Attributed to Shareholders (millions) 4 54 45 Premiums (millions) U.S. dollars Net Income Attributed to Shareholders (millions) 4 51 38 Premiums (millions) Reinsurance Division’s net income attributed to shareholders for the second quarter of 2010 was US$4 million, compared to US$38 million reported for the prior year.Earnings in the second quarter included net experience losses of US$53 million (2009 – losses of US$15 million) as a result of equity, interest rate, credit and other non-fixed income returns differing from our best estimate policy liability assumptions.Excluding these items from both quarters, the net income attributed to shareholders increased by US$4 million driven by favourable claims experience.Year-to-date net income attributed to shareholders was US$55 million compared to US$86 million for the first two quarters of 2009. Premiums for the second quarter were US$234 million, down six per cent from US$250 million reported in the same quarter of 2009.International Group Program premiums declined as a result of the weakened Euro against the U.S. dollar and Life Reinsurance premiums declined as a result of higher experience refunds. Corporate and Other Quarterly Results Canadian dollars 2Q10 1Q10 2Q09 Net Loss Attributed to Shareholders (millions) Funds under Management (billions) Corporate and Other is comprised of the earnings on assets backing capital, net of amounts allocated to operating divisions, changes in actuarial assumptions and model enhancements, Investment Division’s external asset management business, the John Hancock Accident and Health operation, which primarily consists of contracts in dispute, and other non operating items. Corporate and Other recorded a net loss attributed to shareholders of $104 million in the second quarter of 2010 compared to a net loss of $412 million for the prior year.The second quarter 2009 loss included charges related to changes in actuarial assumptions and model enhancements of $87 million, a non-recurring tax related provision on leveraged lease investments of $139 million and credit losses of $82 million.Excluding these amounts, the net loss attributed to shareholders in the second quarter of 2009 was $104 million.There were no gains reported on the AFS equity portfolio in either the second quarter of 2010 or 2009.The year-to-date net loss attributed to shareholders was $227 million compared to a loss of $876 million for the first half of 2009. Funds under management of $32.0 billion include assets managed by MFC GIM on behalf of institutional clients of $23.9 billion as at June 30, 2010 compared to $24.9 billion as at June 30, 2009.MFC GIM also manages $92.6 billion of assets that are included in the segregated funds, mutual funds and other managed funds of the operating divisions, an increase of $15.8 billion from the prior year of $76.8 billion.The $32.0 billion of funds under management includes $8.2 billion of the Company’s own funds compared with $7.6 billion as at June 30, 2009.The increase relates to the share capital issuances over the past 12 months, partially offset by the strengthened Canadian dollar. Manulife Financial Corporation – 2eport 18 RISK MANAGEMENT Overview Manulife Financial is a financial institution offering insurance, wealth and asset management products and services, which subjects the Company to a broad range of risks.We manage these risks within an enterprise-wide risk management framework. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management” and “Critical Accounting and Actuarial Policies” in Management’s Discussion and Analysis (“MD&A”) in our 2009 Annual Report and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. Caution related to risk exposures The risk exposure measures expressed below primarily include the sensitivity of shareholders’ economic value and net income attributed to shareholders. These risk exposures include the sensitivity due to specific changes in market prices and interest rate levels projected using internal models as at a specific date, and are measured relative to a starting level reflecting our assets and liabilities at that date and the actuarial factors, investment returns and investment activity we assume in the future. The risk exposures measure the impact of changing one factor at a time and assume that all other factors remain unchanged. For these reasons, these sensitivities should only be viewed as directional estimates of the underlying sensitivities for the respective factors based on the assumptions outlined below.Actual results can differ materially from these estimates for a variety of reasons including the interaction among these factors when more than one changes, changes in actuarial and investment return and future investment activity assumptions, actual experience differing from the assumptions, changes in business mix, effective tax rates and other market factors, and the general limitations of our internal models.Given the nature of these calculations, we cannot provide assurance that the actual impact on shareholders’ economic value or net income attributed to shareholders will be as indicated. General Fund – Risk Exposure Measures i)Impact on shareholders’ economic value15 arising from general fund interest rate risk The impact on shareholders’ economic value as a result of interest rate movements on the assets and liabilities in the general fund is calculated as the change in the net present value of future after-tax cash flows related to assets including derivatives, policy premiums, benefits and expenses, all discounted at market yields for bonds of a specified quality rating and adjusted for tax. The table below shows the potential impact on shareholders’ economic value of an immediate change of one per cent in government, swap and corporate rates at all maturities across all markets with no change in spreads between government, swap and corporate rates, and with a floor of zero on the interest rates: 15Shareholders’ economic value is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – 2eport 19 1% change in interest rates (1) As at June 30, 2010 December 31, 2009 (Canadian $ in millions) Decrease Increase Decrease Increase Matching mandates Insurance $ ) $ $ ) $ Wealth Management 20 - ) 10 Total matching mandates $ ) $ $ ) $ Target return mandates Insurance $ ) $ $ ) $ Wealth Management ) ) Shareholders' equity account ) ) Total target return mandates $ ) $ $ ) $ Mandates for on-balance sheet variable annuity and segregated fund guarantee liabilities(2) $ ) $ $ ) $
